442 F.2d 417
UNITED STATES of America, Plaintiff-Appellee,v.George Luster EFFINGER, Defendant-Appellant.
No. 30957 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 11, 1971.

Appeal from the United States District Court for the Northern District of Alabama; Sam C. Pointer, District Judge.
Lawrence B. Sheffield, Jr., Birmingham, Ala., for defendant-appellant.
Wayman G. Sherrer, U. S. Atty., L. Scott Atkins, Asst. U. S. Atty., Birmingham, Ala., for plaintiff-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

AFFIRMED. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966